Citation Nr: 1813066	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-41 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of acute gastritis.

2.  Entitlement to service connection for diabetes mellitus, Type II (DM).

3.  Entitlement to service connection for bilateral upper extremity neuropathy.

4.  Entitlement to service connection for bilateral lower extremity neuropathy.

5.  Entitlement to service connection for erectile dysfunction (ED).

6.  Entitlement to service connection for a disorder manifested by voiding dysfunction.

7.  Entitlement to service connection for prostate cancer.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for dermatitis.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the Veteran's service connection claims for gastritis, DM, bilateral upper and lower neuropathy, ED, voiding dysfunction, prostate cancer, tinnitus, dermatitis, and his claim for a TDIU.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  An October 2012 rating decision denied entitlement to service connection for residuals of acute gastritis.  The RO denied the claim because the Veteran did not show that his condition began in, was aggravated, or caused by his time on active duty.  

2.  The Veteran did not appeal the October 2012 rating decision.

3.  Evidence added to the record since the October 2012 decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for residuals of acute gastritis.

4.  The preponderance of the competent and credible evidence weighs against finding that the Veteran has DM.

5.  The preponderance of the competent and credible evidence weighs against finding that the Veteran has bilateral upper extremity neuropathy.

6.  The preponderance of the competent and credible evidence weighs against finding that the Veteran has bilateral lower extremity neuropathy.

7.  The preponderance of the competent and credible evidence weighs against finding that the Veteran has ED.

8.  The preponderance of the competent and credible evidence weighs against finding that the Veteran has a disorder manifested by voiding dysfunction.

9.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's prostate cancer was incurred in service.

10.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's tinnitus was incurred in service or manifested within one year of his separation from active duty service.

11.  The preponderance of the competent and credible evidence weighs against finding that the Veteran has dermatitis.


CONCLUSIONS OF LAW

1.  The October 2012 rating decision, which denied entitlement to service connection for residuals of acute gastritis, is final.  38 U.S.C. § 7105(c) (2012); 
38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  The additional evidence received since the October 2012 rating decision is not new and material as to the claim of entitlement to service connection for residuals of acute gastritis, and the claim is not reopened.  38 U.S.C. § 5108 (2012); 
38 C.F.R. § 3.156 (2017).

3.  The criteria of service connection for DM have not been met.  38 U.S.C. 
§§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for service connection for bilateral upper extremity neuropathy have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

5.  The criteria for service connection for bilateral lower extremity neuropathy have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

6.  The criteria for service connection for ED have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

7.  The criteria for service connection for a disorder manifested by voiding dysfunction have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

8.  The criteria for service connection for prostate cancer have not been met.  
38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

9.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. 
§§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

10.  The criteria for service connection for dermatitis have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

As to the new and material evidence claim, VA is not required to provide an examination for a petition to reopen a previously denied claim unless it is first reopened.  38 C.F.R. § 3.159(c) (2017).  As to the DM, bilateral upper and lower peripheral neuropathy, ED, and void dysfunction claims, VA examinations are not required as there is no credible lay or medical evidence indicating that the Veteran was diagnosed with said disabilities, either currently or in-service, as discussed in the decision below.  38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As to the prostate cancer service connection claim, a VA examination is not required as there is no credible expert or non-expert evidence indicating that the Veteran's prostate cancer began in service or was related to herbicide agent exposure as discussed in the decision below.  Id.  

As to the tinnitus and dermatitis service connection claims, the Veteran was afforded VA examination in October 2016.  The Board has carefully reviewed the VA examinations of record and finds that the reports, along with the other evidence of record, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran has not made the AOJ or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  
See 38 C.F.R. § 3.103 (2017).


II.  New and Material Evidence Claim

In this case, the Veteran asserts that his gastritis is due to the "medications VA has provided [him] during a [sic] years."  See August 2017 VA Form 9.  He also argues that he was treated for gastritis while on active duty.  Id.   

In an October 2012 rating decision, the RO determined that the evidence of record did not show that the Veteran's gastritis was incurred, caused, or aggravated by service.  See October 2012 rating decision.  The Veteran was required to file a notice of disagreement (NOD) within one year from the date the October 2012 rating decision was mailed.  See 38 U.S.C. § 7105(b)(1).  The Veteran did not do so; as such, the October 2012 rating decision became final.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.201, 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  38 U.S.C. § 7105(c).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court of Appeals for Veterans Claims (Court) held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  

At the time of the Board decision, the record consisted of the application for compensation, VA treatment records, a VA medical examination, the Veteran's service treatment records and lay statements from the Veteran.  

At issue was whether the Veteran's gastritis was incurred in or aggravated by his time on active duty.  After acknowledging the Veteran's gastritis complaints shown in his service treatment records, a March 1964 VA examiner noted that the Veteran did not disclose any residuals of gastritis.  See March 1964 examination.  Over 50 years later, VA obtained a negative nexus opinion that did not change the previous examiner's conclusion.  See October 2016 VA examination.     

The evidence received subsequent to the final October 2012 rating decision includes updated VA treatment records.  While new in the sense that these records were not previously present in the claims file, none of it is material.  This is so because none of the evidence, whether expert or non-expert, establishes that the Veteran's currently diagnosed gastritis is any way etiologically related to active service.  Evidence of post-service treatment that does not indicate, in any way, that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

The Veteran has also maintained that his gastritis is etiologically related to his VA prescribed medication to non-service connected disabilities.  Although a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under 38 U.S.C. § 7105(c), any evidence supporting the Veteran's new theory of causation constitutes new and material evidence, and the claim must then be reopened under 38 U.S.C. § 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  However, the Veteran has merely asserted that his gastritis has been caused or accelerated by non-specific prescriptions.  As stated by the October 2016 VA examiner, "the gastritis that the [V]eteran had during service was acute and transitory that most likely resolved with treatment given without noted residuals."  See October 2016 VA examination.  Therefore, the Veteran's assertion that his gastritis is the result of his medication for non-service connected disabilities does not constitute new and material evidence.  

After review of all of the evidence, the Board finds that new and material evidence to reopen the previously denied claim of service connection for gastritis has not been received; there is no benefit of doubt to be resolved; and the preponderance of the evidence is against reopening the claim.  

II.  Service Connection 

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.303(b), claims for chronic diseases enumerated in 38 C.F.R. § 3.309(a) benefit from a relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms, such as joint pain for degenerative joint disease, does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

The Federal Circuit, however, has clarified that this notion of continuity of symptomatology since service under  38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

While tinnitus is not specifically enumerated as a chronic disease under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  However, tinnitus may be considered an organic disease of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (finding tinnitus to be a chronic disease subject to applicable presumptions of 38 C.F.R. § 3.303(b) as to claims of chronicity at a minimum where there is evidence of acoustic trauma).  Accordingly, service connection may be granted on a presumptive basis for tinnitus if it is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309(a).  The same is true for DM and peripheral neuropathy.  Id. 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) a current disability; (2) a service-connected disability; and (3) a nexus between the current disability and the service-connected disability.   See Wallin v. West, 11 Vet. App. 509, 512 (1988).  As to the third Wallin element, the current disability may be either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  7 Vet. App. at 448.

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b).

Further, a Veteran who during active military, naval, or air service either: (1) served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975; (2) served between April 1, 1968 and August 31, 1971, in a unit that operated in or near the Korean DMZ in an area where herbicides are known to have been applied during that period; or (3) an individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the Veteran was not exposed to any such agent.  38 U.S.C. § 1116(f) (2012) 38 C.F.R. 
§ 3.307(a)(6) (2017).  

In order to benefit from the presumption of service connection for diseases associated with herbicide agents exposure, the Veteran must have one of the diseases enumerated in 38 C.F.R § 3.309(e), which includes prostate cancer.  However, diseases not enumerated in said regulation do not preclude service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).

In the absence of proof of a present disability, there can be no valid claim.  Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is satisfied when a Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 322-23 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).   

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

A.  DM, Bilateral Upper or Lower Neuropathy, ED, and Void Dysfunction

The crux of this case hinges on whether the Veteran has current DM, bilateral upper or lower peripheral neuropathy, ED, or a disorder manifested by voiding dysfunction.

As to DM, the Veteran claims he has DM because he "[tries] to keep in control [his] blood sugar level and also [he is on a] restricted diet, with regulation of activities."  See August 2017 VA Form 9.  However, his medical treatment records do not show a current diagnosis for DM.  In January 2010, a VA medical treatment note states that the Veteran had an impaired fasting glucose; however, the medical provider stops short of diagnosing the Veteran with DM.  See January 2010 VA medical treatment note.  As to neuropathy, the Veteran complains of pain and numbness.  See August 2017 VA Form 9.  However, as with DM, his medical treatment records do not show a current diagnosis for any neuropathy.  The same is true for ED.  

As to a disorder manifested by voiding dysfunction, the Veteran states this is due to "diabetes and that [he] has to wear pampers and exchanged [sic] for 4 to 5 times a daily."  See August 2017 VA Form 9.  However, the Veteran's medical treatment records show that the Veteran did not have any incontinence and did not need any assistance going to the toilet for bowel or urine elimination.  See August 2016 VA medical treatment record.  

The Board finds that the evidence does not warrant service connection for DM, bilateral upper or lower extremity neuropathy, ED, or a disorder manifested by voiding dysfunction.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer opinions on complex medical matters.  Whether the Veteran has DM, peripheral neuropathy, ED, or a diagnosable disorder manifested by voiding dysfunction cannot be determined by mere observation alone.  This requires specialized training.  The Board finds that determining the etiology of the Veteran's symptoms are not within the realm of knowledge of a non-expert, and concludes that his opinion in this regard is not competent evidence and therefore not probative of whether he has DM, neuropathy, ED, or a disorder manifested by voiding dysfunction.      

As the Veteran's only evidence suggesting current disabilities or symptoms that are related to service is lay evidence that he is not competent to offer, VA examinations are not needed.  See Waters v. Shinseki, 601 F.3d 1274, 1277-88 (Fed. Cir. 2010) (holding that the Board's use of "competent medical evidence" in discussing whether there is an association with service is harmless error when the record contains no evidence that the Veteran's condition was related to service other than his own statements suggesting a link); see also McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006) (holding that a medical examination is not necessary unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability).  

Therefore, following a review of all available evidence, the record does not reflect a current diagnosis for DM, peripheral neuropathy, ED, or for a disorder manifested by voiding dysfunction.  To that end, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  As such, without a current disability, the Veteran lacks the evidence necessary to substantiate his claims for service connection.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board denies the Veteran's claim of entitlement to service connection for DM, peripheral neuropathy, ED, or void dysfunction because the evidence of record is not in equipoise.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

B.  Prostate Cancer 

The Veteran filed for entitlement to service connection for prostate cancer in August 2016.  He claims that he is entitled to the herbicide agent presumption because he was exposed to Agent Orange while stationed in "[F]ort Richie Maryland."  See August 2017 VA Form 9.    

The first element under Shedden is met.  A CT scan revealed adenocarcinoma of the prostate.  See February 2016 VA medical treatment record.  However, the Veteran is not entitled to the herbicide agent presumption because he did not serve in Vietnam, the Korean DMZ, or certain Royal Thai Air Force Bases during the prescribed periods enumerated in 38 C.F.R. § 3.309(e).  Further, the Veteran has not presented any evidence showing how or in what way he was exposed to herbicide agents, or suffered from any other injury or disease that manifested as prostate cancer.  As such, the second element under Shedden is not met.

Nevertheless, the Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer opinions on complex medical matters.  Whether the Veteran's prostate cancer is attributable to herbicide agent exposure or service cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's prostate cancer is not within the realm of knowledge of a non-expert, and concludes that his opinion in this regard is not competent evidence and therefore not probative of whether his prostate cancer was attributable to service.  

As the Veteran's only evidence suggesting a nexus between an in-service event and his current disability is lay evidence that he is not competent to offer, a VA examination is not needed.  See Waters v. Shinseki, 601 F.3d 1274, 1277-88 (Fed. Cir. 2010) (holding that the Board's use of "competent medical evidence" in discussing whether there is an association with service is harmless error when the record contains no evidence that the Veteran's condition was related to service other than his own statements suggesting a link); see also McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006) (holding that a medical examination is not necessary unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability).  

Thus, the Board denies the Veteran's claim of entitlement to service connection for prostate cancer because the preponderance of the evidence weighs against the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

C.  Tinnitus

The first and second elements under Shedden are not under dispute.  As such, the crux of this case centers on whether the Veteran's tinnitus was attributable to time spent in service.  In a February 2017 decision, the Board denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  See February 2017 decision.  Here, the Veteran argues that he "was assigned to field artillery unit with loud constant noises due to heavy fighting.  [He has] constant noises in both of [his] ears 24 hours a day 365 days a year."  See August 2017 VA Form 9.

In contrast, an October 2016 VA examiner opined that the Veteran's tinnitus was less likely than not incurred in or caused by the Veteran's claimed in-service injury, event, or illness.  See October 2016 VA examination.  The examiner acknowledged that the Veteran indicated "intermittent tinnitus mostly in his right ear for about ten years."  Id.  Such post service occupational noise exposure includes exposure as a truck driver.  

The Board finds that the Veteran's tinnitus is not attributable to service.  As stated above, the Veteran contends that his exposure to loud noises in the military caused his tinnitus.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not shown to be competent to offer opinions on complex medical matters. 

Although the basic principle that exposure to loud noises can negatively affect ear ringing is within the common knowledge of lay persons, the factual picture presented is complex.  Whether the Veteran's noise exposure during active duty is related to his current tinnitus cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's current tinnitus is not within the realm of knowledge of a non-expert given the reported onset of tinnitus several years after service, and the passage of time between the remote noise exposure during service and the long period of time before the first complaint of tinnitus in 2007.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether the Veteran's tinnitus is directly attributable to active service. 

Further, the Board does not find the Veteran's statements about the onset of his symptoms during service credible.  At separation, no abnormalities were noted related to the Veteran's ears and he self-reported no problems with his ears, running ears, and hearing loss.  See September 1957 VA separation examination.  Accordingly, the Board affords more probative weight to the opinion of the October 2016 VA examiner.  Thus, the Board is required to deny the Veteran's claim for entitlement to service connection for tinnitus because the preponderance of the evidence weighs against the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


D.  Dermatitis

The Veteran claims he has dermatitis that covers more than 60 percent of his entire body.  See August 2017 VA Form 9.  However, a VA examiner opined that there was no evidence of active dermatitis at all found during his evaluation.  See October 2016 VA examination.  Further, the examiner attested that no available medical records showed any current physical description, diagnosis, or treatment of dermatitis.  Id.  The examiner acknowledged service treatment records that showed that the Veteran was seen for skin rash and diagnosed with eczematoid dermatitis on March 19, 1956.  However, the examiner then reasoned that said episodes of dermatitis in service were "most likely acute and transitory since no further complaints were noted."  Id.  

The Board finds that the evidence does not warrant service connection for dermatitis.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer opinions on complex medical matters.  The Board finds that determining the etiology of the Veteran's symptoms are not within the realm of knowledge of a non-expert, and concludes that his opinion in this regard is not competent evidence and therefore not probative of whether he has dermatitis.      

Further, the Board does not find the Veteran's statements about the onset of his symptoms continuing after service credible.  At separation, no abnormalities were noted related to the Veteran's skin.  See September 1957 VA separation examination.  Accordingly, the Board affords more probative weight to the opinion of the October 2016 VA examiner.  Therefore, following a review of all available evidence, the record does not reflect a current diagnosis for dermatitis.  To that end, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  As such, without a current disability, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board denies the Veteran's claim of entitlement to service connection for dermatitis because the evidence of record is not in equipoise.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



ORDER

The petition to reopen the claim of entitlement to service connection for residuals of acute gastritis is denied.

Entitlement to service connection for DM is denied.  

Entitlement to service connection for bilateral upper extremity neuropathy is denied.

Entitlement to service connection for bilateral lower extremity neuropathy is denied.

Entitlement to service connection for ED is denied.

Entitlement to service connection for a disorder manifested by voiding dysfunction is denied.

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for dermatitis is denied.



REMAND

The Veteran claims he cannot work due to epilepsy.  See August 2017 VA From 9.  In February 2017, the Board remanded the Veteran's claims of entitlement to service connection for epilepsy, a nervous disorder, and residuals of a nose fracture.  See February 2017 Board remand.  The RO has not completed development on those issues; as the Veteran claims he cannot work due to epilepsy, his claim for TDIU is inextricably intertwined with the previously remanded claim not currently before the Board.  Accordingly, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Upon completion of the Board's February 2017 remand instructions, and any other development deemed necessary, readjudicate the issue of entitlement to a TDIU.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.









The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


